Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.
  
Claim Status
Applicant’s claim amendments and arguments in the response filed 26 August 2021 are acknowledged. 
Claims 19-21, 24-34, 37 & 38 are pending. 
Claims 1-18, 22, 23, 35 & 36 are cancelled.
Claim 19 is amended. 
Claims 28 & 38 are withdrawn. 
Claims 19-21, 24-27, 29-34 & 37 are under consideration. 
 	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Examination on the merits is extended to the extent of the following species:
Solvent-water
Particle material-wax of polypropylene and bis(trimethylolpropane) tetrastearate
Stimulus-hair dryer
Form-gel
Thickener-acrylates/C10-C30 alkyl acrylate crosspolymer
Surfactant-absent
Acidifying agent-absent.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
An English language translation of the foreign application was filed with a statement that the translation of the certified copy is accurate on 26 August 2021. The effective filing date of the application is 10/15/2012.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 September 2021 and 07 February 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 




New & Maintained Objections/Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 33 and 34 recite the limitation "the at least one stimulus".  There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether amendments to recite “the heat stimulus” would obviate the rejections. 
With specific regard to claim 20, Applicant may wish to consider claim amendments that reflect the recited stimuli are additional stimuli that are beyond that heat stimulus. For example “The process according to claim 19, further comprising a mechanical stimulus, pH-variation or a light stimulus.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19-21, 24-27, 29-33 & 37 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Hu (US 2009/0311210; previously cited) [as evidenced by PrintArtWorks (2010); previously cited], Global Seven (Published: 03/2009; previously cited), [as evidenced by YU (US 2006/0083696; previously cited) and Crudele (US 6,056,946; 2000; previously cited)], Riley (US 2003/0059377; previously cited) and Jager Lezer (US 2007/0196306; previously cited).
*Note: The specification does not define the term “about” and is understood to include lower/higher values.  Please note that in the process of searching for the elected embodiment (thickener-acrylates/C10-C30 alkyl acrylate crosspolymer), the examiner found art which reads on the broader recitation of the claims (i.e. castor oil) and in an effort to expedite prosecution, this art has been applied.
reheated with the hairdryer and retrieved its original curly shape (emphasis added; [0073]). The polymer is reasonably capable of reversibly changing state in that it permits curly hair to be stretched straight, being rigid enough to hold the hair in the straight conformation after the heat stimulus was stopped (i.e. desired hairstyle), and then being plastic/liquid enough to permit hair to return to its curly state upon a second application of heat with a hairdryer (i.e. the state of the material changes from a solid state to a liquid state with application of heat with the material returning to the solid state after the application of the at least one stimulus/heat is stopped; [0073]). The Example 6 shape memory polymer is taught to be a polyurethane polymer which is reasonably thermoplastic because it changes shape upon application of heat (i.e. it demonstrates plasticity with heat). Hu in Example 7 teaches the shape memory polymer used was from Example 6; the Example 6 polymer emulsion comprises water.  The Example 6 polymer is reasonably dispersed and insoluble because it is in the form of an opacified and translucent emulsion [0071]. The Example 6 particle emulsion in water is compounded with the Example 7 hair conditioning agent which comprises castor oil (i.e. thickener), mineral oil, and carnauba wax which is a  & 72; evidentiary reference-ParkArtsWork, pg. 1).  The Example 6 particle emulsion and the Example 7 hair conditioning agent are free of fixing polymers (¶ 71 & 72). The shape memory polymers (i.e. particles) comprise about 30% of the composition (¶ 72). Hu teaches the liquid conditioning composition which was applied to hair was dried with a hairdryer (i.e. material changes from a solid state to a liquid state ([0068], [0072] & [0073]).  Hu teaches hair conditioning agents have traditionally been supplied in the form of a gel [0001]. Hu teaches measuring the thickness of the hair layers of his treated and untreated hair to demonstrate that a change of the hair style is embodied by the change in the thickness of the hair layer [0040]. Hu in claim 2 teaches the hair conditioning agent having the shape memory is applied to hair by coating or spraying the hair (Hu’s claim 2). Hu teaches the stimuli for the shape memory polymers of the invention include temperature change, including heat and an external force including sunlight (i.e. light and infrared radiation; [0048], [0072] & [0073]).
 Hu provides an invitation to optimize the invention by teaching:
Furthermore, it should be understood that the agent and method are not limited to the precise embodiments described below and that various changes and modifications thereof may be effected by one skilled in the art without departing from the spirit or scope of the invention. For example, elements and/or features of different illustrative embodiments may be combined with each other and/or substituted for each other within the scope of this disclosure and appended claims [0065].

However, Hu does not teach the material is a wax of polypropylene and/or bis(trimethylolpropane tetrastearate, the amount of polypropylene wax and/or bis(trimethylolpropane) tetrastearate, the particle size, or that the composition is in the form of a gel. 
Global Seven teaches ditrimethylolpropane tetrastearate (i.e. bis(trimethylolpropane) tetrastearate) has a high melt point of 50 ⁰C (i.e. the solvent has a boiling point higher than the softening point of the material; pg. 4). Global Seven teaches ditrimethylolpropane tetrastearate is an excellent film former (pg. 4). Ditrimethylolpropane tetrastearate also helps to gel mineral oil and can be combined with mineral oil in an amount of 30% ditrimethylolpropane tetrastearate to 70% mineral oil (pg. 4). Global Seven teaches ditrimethylolpropane tetrastearate is a moisture barrier and provides a protective film in hair products (pg. 4). As evidenced by Yu, ditrimethylolpropane tetrastearate is a wax ([0203]).
Riley teaches hairstyling compositions which comprise from 0.01% to 30% by weight wax particles in aqueous dispersion in which the wax particles have an average particle size in the range of from 1 µm to 500 µm and a melting point in the range of from 30 ⁰C  to 150 ⁰C  (title and abstract).  Riley teaches the waxes for inclusion in the invention may be carnauba wax and waxes from synthetic sources [0021].  Riley teaches this hairstyling compositions may comprise thermoplastic styling polymers ([0054]). Riley teaches they have surprisingly found that hair styling compositions comprising wax particles have improved properties if the average particle size of the particles is within a specific range that is from 1 µm to 500 µm ([0010] & [0011]). Riley further teaches the use of larger wax particles has the surprising advantage of providing improved conditioning properties, leading to improved softness and improved ease of styling (such as ease of comb/brushing) of hair treated with the compositions [0010]. 
Jager Lezer teaches a composition and process for coating keratin fibers (title & [0011]).  Jager Lezer teaches the compositions of her invention comprise an oily structuring agent for the liquid fatty phase which may be waxes that have a solid/liquid reversible change of state, having a melting point of greater than or equal to 30 ⁰C which may be up to 200 ⁰C ([0074] & [0077]). . Jager Lezer teaches the compositions have at least one embodiment in which they comprise an aqueous phase having water or a water miscible solvent [0196].
Here, at least rationale (A & G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the composition used in Hu’s method by adjusting the amount of mineral oil to be about 0.05% to about 3%, adding ditrimethylolpropane tetrastearate in an amount of about 0.015 to about 0.9% and propylene wax in an amount of about 1% to 50% [yielding a dispersion of particles in a total combined amount of about 1.015 to about 50.9%], adjusting the particle sizes of these waxes to be wax particles having an average mean particle size of from 1 µm to 500 µm, and formulating the hair conditioner as a gel as suggested by the combined teachings of Global Seven, Riley and Jager Lezer because Hu teaches hair conditioners are traditionally supplied as a gel, expresses interest in hair volume and styling, teaches a hair conditioner comprising mineral oil that is applied by coating hair, while a ratio of 30% ditrimethylolpropane tetrastearate wax to 70% mineral oil is used to gel mineral oil as taught by Global Seven; propylene wax is used as a structurant for compositions which coat hair and natural and synthetic wax particles with sizes from 1 µm to 500 µm are used in topical hair care compositions to improve conditioning and ease of styling.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a gelled hair conditioner, which is a typical delivery form as taught by Hu, having improved conditioning, styling and moisture barrier properties.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With regard to the amount of ditrimethylolpropane tetrastearate individually as calculated to the amount of mineral oil, the combined teachings of Hu, Global Seven, Riley and Jager Lezer teach inclusion of ditrimethylolpropane tetrastearate in an amount of about 0.015 to about 0.9% which overlaps with the claimed range of about 1% to about 50%.
 Alternatively, an amount of about 0.015 to about 0.9% ditrimethylolpropane tetrastearate is close to the recited amounts of about 1% and about 50%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the instant case, the ordinary skilled artisan would have expected 0.9% and 1.0% ditrimethylolpropane tetrastearate to have the same property of gelling the oil phase.
With regard to the amount of propylene wax individually, the combined teachings Hu, Global Seven, Riley and Jager Lezer teach inclusion of propylene wax in an amount of about 1% to 50%, which overlaps with the claimed range.

In the alternative:
Here, at least rationale (A & G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the composition used in Hu’s method by adding Global Seven, Riley and Jager Lezer because Hu teaches hair conditioners are traditionally supplied as a gel, expresses an interest in hair volume and shaping, and teaches a hair conditioner comprising mineral oil while ditrimethylolpropane tetrastearate is used to gel mineral oil and provide a moisture barrier on hair as taught by Global Seven with propylene wax and other waxes being used in these amounts and particles sizes in topical hair care compositions to improve hair volume, conditioning, styling ease and coating.  The ordinary skilled artisan would have been motivated to do so with an expectation of success in order to provide a gelled hair conditioner, which is a typical delivery form as taught by Hu, having conditioning, styling, moisture barrier and volumizing properties which coats the hair.
With regard to the functional properties that the: 1) material changes from a solid state to a liquid state, 2) material is capable of reversibly changing state, 3) the state of the material returns to the solid state, 4) melting/softening point of the material ranges from about 30 ⁰C to about 150 ⁰C and 5) at least one solvent has a boiling point that is higher than the softening point of the material, the polyurethane shape memory polymer is capable of changing from a solid to a liquid state as described above. Further the shape memory polymer of Hu and the particle suggested by the combined teachings of Global Seven, Riley and Jager Lezer necessarily have the recited properties because they comprise the same reagents (i.e. thermoplastic polymers, waxes, polyurethanes, and synthetic waxes). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Nonetheless, Crudele teaches that hairdryers release an air temperature of 200-400 ⁰F (i.e. 93.3-204.4⁰C; col. 2, lines 20-35) and the melting point of ditrimethylolpropane tetrastearate wax is 50 ⁰C as taught by Global Seven (pg. 4) while Jager Lezer teaches wax structurants, which include polypropylene waxes, have a melting point of greater than or equal to 30 ⁰C which may be up to 200 ⁰C. In other words, ditrimethylolpropane tetrastearate wax and polypropylene wax are solids at room temperature, melt to a liquid at temperatures of hair dryer, and return to a solid upon removal of the heat stimulus and cooling back to room temperature. 

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu [as evidenced by PrintArtWorks], Global Seven [as evidenced by YU and Crudele], Riley and Jager Lezer as applied to claims 19-21, 24-27, 29-33 & 37 above, and further in view of Tolgyesi (US 4,344,763; 1982; previously cited).
With regard to claim 34, and the elected species, the teachings of Hu, Global Seven, Riley and Jager Lezer are described above. In brief, Hu in Examples 7 and 8 teaches application of the composition to hair which was styled by stretching or set by curling and then heated with a hair dryer ([0072] & [0073]).
However, neither Hu, Global Seven, Riley nor Jager Lezer teach the at least one stimulus was applied for a period of time ranging from about 1 minute to about 15 minutes.
Tolgyesi in Example 1 teaches that wet hair sprayed with a reactive silicone hair setting composition, rolled unto curlers/rollers, and dried using a salon-style hair dryer took about 15 minutes to dry (col. 5, lines 1-15).
G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify Hu’s method by adjusting the drying time/period of time for which the at least one stimulus is applied to be between 30 seconds to about 15 minutes as suggested by the combined teachings of Hu and Tolgyesi because both Hu and Tolgyesi are drawn to processes of setting and drying hair to which hair styling compositions are applied. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to dry hair into the desired shape. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 19-21, 24-27, 29-33 & 37 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu [as evidenced by PrintArtWorks], Global Seven [as evidenced by YU and Crudele], Riley and Jager Lezer as applied to claims 19-21, 24-27, 29-33 & 37 above, and further in view of Adams (US 2002/0176834; previously cited).
With regard to claims 19-21, 24-27, 29-33 & 37, and the elected species, the teachings of Hu, Global Seven, Riley and Jager Lezer are described above. Hu teaches the composition applied to hair comprises the thickener, castor oil.
However, Hu does not teach the thickener is acrylates/C10-C30 alkyl acrylate.

Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the composition used in Hu’s method by adding acrylates/C10-C30 alkyl acrylate crosspolymers thickener to the conditioning composition suggested by the combined teachings of Hu, Global Seven, Riley and Jager Lezer because the composition suggested by the combined teachings is a conditioner comprising mineral oil and Adams teaches acrylates/C10-C30 alkyl acrylate crosspolymers is a useful thickener used in hair care formulations which may also comprise mineral oil, including conditioners.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to thicken the conditioning composition because Adams teaches it is useful to do so with acrylates/C10-C30 alkyl acrylate crosspolymers.

Response to Arguments
Applicant argues the Hu, Global Seven, Riley, Jager-Lezer, Tolgyesi, and Adams references individually (reply, pg. 8-15).
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Applicant summarizes the legal standard for 35 USC 103 rejections and the prior art set forth by the office (reply, pg. 6-7).  Applicant summarizes the examiner’s responses to previously placed arguments pertaining to the rejection of the claims under 35 USC 103(a) over the combined teachings of Hu, Global Seven, [as evidenced by YU and Crudele], Riley and Jager Lezer (reply, pg. 8-10). Applicant disagrees and argues the combined prior art teachings do not teach or suggest applying a heat stimulus such that the state of the material changes from a solid state to a liquid state and stopping the application of the heat stimulus such that the state of the material returns to the solid state (reply pg. 11). Applicant argues Hu teaches administering to hair a hair-conditioning agent with a shape memory polymer, enabling temporary setting through a first application of heat, and recovery of the original shape through a second application of heat (reply, pg. 12). “However, in contrast to the elements recited in claim 19, nothing in Hu teaches that the shape memory polymers in the applied formulation revert back to a solid state upon stopping application of the heat stimulus (i.e., stopping the drying by a hairdryer to obtain a temporary straightened state” (reply, pg. 12).
This is not persuasive. While Hu is silent to the melting point of the shape memory polymers, the shape memory polymers necessarily revert back to the solid state after cessation of the heat stimulus because the when the dryer is stopped a straighten state is present and held until a subsequent application of the hair dryer at later time (i.e. the hair is reheated, indicating the heating was stopped and the hair cooled). Clearly, the polymers are solid and holding the hair in the straightened state. Also, room temperature is around 20-22 °C and the melting point of Global Seven (pg. 4) and the wax particles used in Jager Lezer’s invention, which include polypropylene waxes, have a solid/liquid reversible change of state and a melting point of greater than or equal to 30 ⁰C which may be up to 200 ⁰C. In other words, the shape memory polymer, ditrimethylolpropane tetrastearate wax, and carnauba and propylene waxes are melted at a temperature range of a hair dryer but are solids at room temperature. Thereby, when applied to curly hair at room temperature they are solid particles; heat is applied and they turn to liquid; cessation of heat results in their cooling and formation back to solid particles based upon their melting point and the straightened conformation of hair is maintained. Later, the heat stimulus is applied again to the straightened hair, the solid particles melt, the hair returns to its curly conformation, and cessation of the heat stimulus permits these waxes to cool to a solid state to retain the curly conformation. Hu also does not teach that the cooled compositions leave the hair wet, sticky or tacky, indicating the shape memory polymer and waxes (ditrimethylolpropane tetrastearate wax, and carnauba and propylene waxes) had returned to a solid state (see HU in its entirety).

Applicant reiterates the argument that the Office Action has failed to show that the references teach the same dispersion of particles recited in claim 19 (reply, pg. 12-13). Specifically, Hu provides that shape memory polymers may include examples within the broad class of polyurethanes, the cited references are silent as to any disclosure that would motivate one of ordinary skill in the art to select those that would have the claimed properties (reply, pg. 13). Applicant further argues there is no basis for believing that polyurethane shape memory polymers in Hu have the same chemical structure as those within the scope of the present claims based solely on being part of a broad class (i.e., polyurethanes). Therefore, outside of Applicant's 
Applicant’s argument is not persuasive. The shape memory polymer made in Hu’s Example 6 and used in the Example 7 formulation and Example 8 method is a polyurethane polymer as it is product of a reaction of a glycol and a diisocyanate. The Example 6 polyurethane is insoluble in the water solvent system as it is present in water as an opacified and translucent emulsion. As discussed above, the polyurethane has the property of reversibly changing state upon application of heat from a hair dryer.

Applicant argues regardless of whether the shape memory polymers and/or wax particles taught by Hu, Global Seven, Riley, and Jager Lezer “constitute a dispersion of polymers with a material that is capable of changing state under the effect of an external stimulus, the cited references fail to teach or suggest application of a stimulus such that the material changes from a solid state to a liquid state as recited in claim 19” and that citation of In re Spada is inapplicable to the claimed method as demonstrated by the MPEP's delineation its guidance for "Composition Claims." (reply, pg. 13). Applicant refines their argument stating “the claimed methods recite steps including "applying for a period of time, simultaneously with or after the shaping, a heat stimulus such that the state of the material changes from a solid state to a liquid state, as opposed to reciting a composition that includes materials capable of such change” (emphasis added; pg. 13-14). In other words, Applicant’s representative appears to be differentiating the property of being capable of changing state from the prior art’s articulated recognition that the particles are changing state.
In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Nonetheless, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. In the instant case, the prior art has shown that the melting points of ditrimethylolpropane tetrastearate, and carnauba and propylene waxes are such that they melt at a temperature range of a hair dryer but are solids at room temperature. Hu in Example 7 teaches a method of applying the shape memory polymer of Example 6 to hair, curling and setting the hair (1.c. shaping the hair), and applying heat with a hairdryer (i.e. Hu in Example 3 teaches applying the heat from the hair dryer for 30 seconds to obtain a curly shape; [0068]). Hu in Example 8 teaches the shape memory polymer is capable of reversibly changing state in a lock of naturally curly hair. When the lock of hair was stretched straight, it was dried by a hairdryer to obtain a temporary straightened shape after the stopping the heat stimulus from the hair dryer. The lock of hair was then reheated (indicating that the heat stimulus was stopped, the hair cooled, a heat stimulus was applied and the hair warmed again) with the hairdryer and retrieved its original curly shape [0073]. The polymer is reasonably capable of reversibly changing state in that it permits curly hair to be stretched straight, being rigid enough to hold the hair in the straight conformation (i.e. desired hairstyle), and then being plastic/liquid enough to permit hair to return to its curly state upon a second application of heat with a hairdryer (i.e. the state of the material changes from a solid state to a liquid state with the material returning to the solid state after the 

Applicant reiterates the argument that neither Tolgyesi nor Adams remedy the deficiencies of the prior art as it pertains to the methods steps of claim 19 in which a stimulus is applied such that a material changes from a solid state to a liquid state and then returns to the solid state after the stimulus is stopped (reply, pg. 14-15).
This is not persuasive.  The limitations of amended claim 19 are addressed by the combined teachings of Hu, Global Seven, Riley and Jager Lezer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-21, 24-34 & 37 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 & 9-13 of U.S. Patent No. US 9,408,785 (hereinafter the ‘785 patent; previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘785 patent recite a method for shaping hair comprising the steps of applying a composition to hair comprising water, polyol and glycol solvents and about 0.5% to about 20% by weight of a solid wax particle dispersion comprising synthetic and/or natural waxes having a particle size of about 5 to 25 microns (i.e. particles comprising a material capable of reversibly changing state) and heating the .

Response to Arguments
Applicant requests the outstanding rejections be held in abeyance (reply, pg. 15-16).
Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Conclusion
No claims are allowed.                                                                                                                                                                                    

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619                    

/NICOLE P BABSON/Primary Examiner, Art Unit 1619